

Exhibit 10.2


EXECUTION COPY


TARGET LOGISTICS, INC.

500 HARBORVIEW DRIVE, THIRD FLOOR
BALTIMORE, MARYLAND 21230




September 17, 2007
 
Mr. Stuart Hettleman
500 Harborview Drive
Baltimore, Maryland 21230
 
Dear Stuart:
 
The purpose of this letter is to set forth the terms of your compensation upon
termination of your employment with Target Logistics, Inc., a Delaware
corporation (“Target”), in the event of a Change in Control.
 
Payments and benefits provided by this letter agreement are in lieu of any
payments or benefits to which you may be entitled under any other Target
severance program or arrangement. Furthermore, this is not a contract of
employment and nothing contained herein shall confer on you any right to be
retained, in any position, as an employee, consultant or officer of Target or
any of its subsidiaries (the “Companies”) either before or after a Change in
Control.
 
1. Definitions. As used in this letter agreement, the following terms shall have
the meanings set forth below:


(a) “Board” means the Board of Directors of Target.


(b) “Change in Control” means the first to occur of any one of the following
events:


(i) any “Person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) (other than (A) Target, or
(B) any person or entity which currently owns more than 20% of Voting
Securities), is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly (not including any securities
acquired directly from Target), of 25% or more of Target’s then outstanding
securities eligible to vote in the election of the Board (“Voting Securities”),
provided that the entry into an agreement to purchase such Voting Securities
shall not constitute a Change in Control until the consummation of the
transactions contemplated by any such agreement;


(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving on the Board: individuals who, on the date
hereof, were members of the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of Target) whose appointment or election by the
Board or nomination for election by Target’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
 
 
 

--------------------------------------------------------------------------------

 


(iii) there is consummated a merger or consolidation of Target with any other
corporation or entity, or Target issues Voting Securities in connection with a
merger or consolidation of any direct or indirect subsidiary of Target with any
other corporation, other than (A) a merger or consolidation that would result in
the holders of Voting Securities outstanding immediately prior thereto
continuing to own (either by such Voting Securities remaining outstanding or by
such Voting Securities being converted into Voting Securities of the surviving
or parent entity) more than 50% of Target’s then outstanding Voting Securities
or 50% of the combined voting power of such surviving or parent entity
outstanding immediately after such merger or consolidation or (B) a merger or
consolidation effected to implement a recapitalization of Target (or similar
transaction) in which no Person, directly or indirectly, acquired 25% or more of
Target’s then outstanding Voting Securities (not including any securities
acquired directly from Target); or


(iv) the consummation of a plan of complete liquidation of Target or the
consummation of an agreement for the sale or disposition by Target of all or
substantially all of Target’s assets (or any transaction having a similar
effect), other than a sale or disposition by Target of all or substantially all
of Target’s assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned directly or indirectly by stockholders
of Target in substantially the same proportions as their ownership of Target
immediately prior to such sale.


2. Payments Upon Termination of Employment upon or following a Change in
Control. If, within the period beginning on a Change in Control and ending two
(2) years following the date of such Change in Control, your employment with
Target terminates for any reason whatsoever, including, without limitation, your
resignation, then contingent upon your execution of a release in favor of Target
substantially in the form annexed hereto as Exhibit A within 60 days following
termination of your employment and not revoking such release, you shall be
entitled to the following payments and benefits:


(a) Severance. Within 60 days following the termination of your employment,
Target shall pay you a lump sum cash payment of $400,000.


(b) Health and Welfare Benefits. By executing this letter agreement, you elect
continuation coverage (as defined in the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (COBRA)) under Target’s medical and
dental plans as in effect at the time of the termination of your employment (the
“Health Plans”). Except as otherwise provided in this paragraph 2(b), Target
shall pay the full premiums for you and any dependents eligible for continuation
coverage under COBRA for 18 months following the date you terminate employment.
For the period beginning 18 months after the date you terminate employment and
continuing until the date that is 36 months after the date you terminate
employment, Target will pay you at the end of each month an amount equal to the
amount of the premiums which Target would have paid for such month (or eligible
portion thereof) had you and your dependents remained on the Health Plans, which
amount shall be determined using the premium cost in effect on the date your
employment is terminated. On the date you secure subsequent employment with
comparable medical and dental coverage (which you have no obligation to pursue),
all right to benefits under this paragraph not already paid shall be forfeited.
You agree that in consideration of the payment of cost of COBRA coverage to
execute all necessary documentation acknowledging proper COBRA notice and
coverage. You further agree to promptly notify Target in the event that secure
subsequent employment with a comparable medical and dental coverage benefit.
 
 
-2-

--------------------------------------------------------------------------------

 
 
Your employment with Target will be considered terminated on the date you incur
a separation from service (within the meaning of Treasury Regulation Section
1.409A-1(h)(1)) from Target and any entity required to be aggregated with Target
under Treasury Regulation Section 1.409A-1(h)(3).


3. Withholding Taxes. Target may withhold from all payments or benefits due to
you hereunder or under any other plan or arrangement of the Companies all taxes
which, by applicable federal, state, local or other law, Target determines it is
required to withhold therefrom.


4. Parachute Payment Taxes.


(a) Anything in this letter agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by Target to you
or for your benefit (a “Payment”) would be subject to the excise tax (the
“Excise Tax”) imposed by Section 4999 of the Internal Revenue Code of 1986 (the
“Code”), then, prior to the making of any Payment to you, a calculation shall be
made comparing (i) the net after-tax benefit to you of the Payment after payment
of the Excise Tax, to (ii) the net after-tax benefit to you if the Payment had
been limited to the extent necessary to avoid being subject to the Excise Tax.
If the amount calculated under (i) above is less than the amount calculated
under (ii) above, then the Payment shall be limited to the extent necessary to
avoid being subject to the Excise Tax (the “Reduced Amount”). In that event, you
shall direct which Payments are to be modified or reduced.


(b) The determination of whether an Excise Tax would be imposed, the amount of
such Excise Tax, and the calculation of the amounts referred to Section 4(a)(i)
and (ii) above shall be made by Target’s regular independent accounting firm at
the expense of Target or, at your election and expense, a nationally recognized
independent accounting firm (the “Accounting Firm”) which shall provide detailed
supporting calculations. Any determination by the Accounting Firm shall be
binding upon you and Target. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Payments to which you are
entitled to, but did not receive pursuant to Section 4(a), could have been made
without the imposition of the Excise Tax (“Underpayment”). In such event, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be paid by Target to you or for your benefit
within 30 days following such determination by the Accounting Firm.


(c) In the event that the provisions of Code Section 280G and 4999 or any
successor provisions are repealed without succession, this Section 4 shall be of
no further force or effect.


5. No Duty to Mitigate. You will have no duty to mitigate your damages,
including any duty to seek other employment, in the event of any breach by
Target of this letter agreement or otherwise. In no event shall any amount
payable to you hereunder be subject to offset for any compensation or other
amount received from any third party.


6. Covenants. As a condition precedent to and in consideration of your receipt
of the payments and benefits set forth above:


(a) You agree to return all written or electronic documents of the Companies to
Target immediately upon termination of your employment with Target.


(b) You agree that during the period of your employment with Target, and for a
period ending with the expiration of 36 months following your termination of
employment with Target, you shall not, without the written consent of Target:
 
 
-3-

--------------------------------------------------------------------------------

 


(i) recruit or solicit any employee of the Companies for employment or for
retention as a consultant or service provider;


(ii) hire or participate (with another company or third party) in the process of
hiring (other than for Target) any person who is then an employee of the
Companies, or provide names or other information about the Companies’ employees
to any person or business (other than Target) under circumstances that could
lead to the use of that information for purposes of recruiting or hiring;


(iii) interfere with the relationship of the Companies with any of their
employees, agents, or representatives;


(iv) solicit or induce, or in any manner attempt to solicit or induce, any
client, customer, or prospective client or customer of the Companies (1) to
cease being, or not to become, a customer of the Companies or (2) to divert any
business of such client, customer, or prospective client or customer from the
Companies; or


(v) otherwise interfere with, disrupt, or attempt to interfere with or disrupt,
the relationship, contractual or otherwise, between the Companies and any of
their customers, clients, prospects, suppliers, consultants, or employees.


(c) You agree that during the period of your employment with Target, and for a
period ending with the expiration of 24 months following your termination of
employment with Target, you shall not, without the written consent of Target,
either individually or as an officer, director, stockholder, member, partner,
agent, consultant or principal of another business firm engage in, or be
connected in any manner with, any business operating anywhere in the world
(whether as an employee, consultant, agent, principal, director, officer,
member, partner or shareholder, other than as a passive shareholder of a public
company of which you own less than 1%) that is in direct competition with any
freight forwarding or logistics services business of the Companies, or any other
current or planned business of the Companies of which you are aware
(“Competitive Business”) or be employed by any entity or person that controls a
Competitive Business. For purposes of this letter, “freight forwarding” means
the sale, solicitation, acceptance of and arrangement for the movement of
freight either domestically or internationally. The Companies or any Person who
acquires 25% or more of Target’s Voting Securities in a Change in Control shall
bear the burden of proving a breach of this Section 6(c).


(d) You agree to cooperate with the Companies and to provide all information
that the Companies may hereafter reasonably request with respect to any matter
involving your present or former relationship with the Companies, the work you
have performed, or present or former employees of the Companies so long as such
requests do not unreasonably interfere with any other job or important personal
activity in which you are engaged. Target agrees to reimburse you for all
reasonable costs and expenses you incur in connection therewith.


(e) You agree that, with regard to all confidential technical, business, tax,
financial or proprietary knowledge and information you have obtained while
employed by any of the Companies (“Proprietary Information”), you will not at
any time disclose any such Proprietary Information to any person, firm,
corporation, association, governmental agency, employee, or entity or use any
such Proprietary Information for your own benefit or for the benefit of any
other person, firm, corporation or other entity, except the Companies and except
as may be required by court order or subpoena. You agree to notify Target as
soon as practicable after your receipt of such a court order or subpoena. For
purposes of this letter agreement, the term “Proprietary Information” does not
include information that (i) is in the public domain, (ii) was known to you
prior to your employment with the Companies as evidenced by written records in
your possession prior to such disclosure; or (iii) was lawfully disclosed to you
following the end of your employment with the Companies by a third party under
no obligation of confidentiality.
 
 
-4-

--------------------------------------------------------------------------------

 


7. Binding Agreement; Successors. This letter agreement shall not be terminated
by any Change in Control. In the event of any Change in Control, the provisions
of this letter agreement shall be binding upon the surviving corporation, and
such surviving corporation shall be treated as Target hereunder. This letter
agreement shall inure to the benefit of and be enforceable by your personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you die while any amounts would be
payable to you hereunder had you continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
letter agreement to such person or persons appointed in writing by you to
receive such amounts or, if no person is so appointed, to your estate.


8. Governing Law and Miscellaneous. The law of the State of Maryland shall
govern this letter agreement without giving effect to its conflict of law
principles. Should a court of competent jurisdiction find that any provision of
this letter agreement is void, voidable, illegal, or unenforceable, no other
provision shall be affected thereby and the balance shall be interpreted in a
manner that gives effect to the intent of the parties. The parties agree that
the normal rule of construction that holds that all ambiguities are construed
against the drafting party will not apply to the interpretation of this letter
agreement. You and Target acknowledge that this, along with the release attached
as Exhibit A, is our entire agreement. We further acknowledge that the headings
in this letter agreement are for convenience only and have no bearing on the
meaning of this letter agreement.


Please sign and date this letter agreement and return the signed copy to the
Company at 500 Harborview Drive, Third Floor, Baltimore, Maryland 21230.

        Very truly yours,  
   
   
     /s/   

--------------------------------------------------------------------------------

Brian Coventry
Chairman, Compensation Committee
 





AGREED AND ACKNOWLEDGED:


/s/

--------------------------------------------------------------------------------

Stuart Hettleman
September 17, 2007
 

 
-5-

--------------------------------------------------------------------------------

 

EXHIBIT A 



GENERAL EXECUTIVE RELEASE AND WAIVER


Reference is made to that certain letter agreement dated September 17, 2007 by
and between Target Logistics, Inc., a Delaware corporation (“Target”), and the
undersigned with respect to the terms of severance payments upon a change in
control of Target (the “CIC Agreement”). Capitalized terms not defined herein
shall have the meaning ascribed to such terms in the CIC Agreement.


For good and valuable consideration, as set forth in the CIC Agreement (which is
incorporated herein by reference as if set forth fully herein and made a part
hereof), the receipt, sufficiency and adequacy of which are hereby acknowledged
the undersigned agrees as follows:


1. Acknowledgment and Release. The undersigned hereby accepts the severance
package provided under the CIC Agreement and hereby releases, discharges, and
agrees to hold harmless the Companies, their predecessors, successors, their
boards of directors and their members, employees, officers, parent,
shareholders, employee benefit plans and their plan administrators, trusts,
trustees, heirs, successors, and assigns (hereinafter referred to in this
Release collectively as the “Releasees”), from all claims, liabilities, demands,
and causes of action at law or equity, known or unknown, fixed or contingent,
which the undersigned has, may have, will have, or claims to have against the
Releasees as a result of the undersigned’s employment and/or this separation and
the conclusion of the undersigned’s employment with the Releasees at any time up
to and including the date of the execution of this letter agreement, excluding
all claims that arise out of an asserted breach of the CIC Agreement. The
undersigned’s agreement pursuant to this General Executive Release and Waiver is
hereinafter referred to as the “Release”. This includes, but is not limited to,
claims arising under federal, state, or local laws prohibiting employment
discrimination, including Title VII of the Civil Rights Act of 1964, as amended,
the Age Discrimination in Employment Act, as amended (including the Older
Workers Benefit Protection Act), the Employment Retirement Income Security Act
of 1974, as amended, the Equal Pay Act, the Fair Labor Standards Act, as
amended, the Maryland Human Relations Act, the Maryland Wage Payment and
Collection Act, as amended, claims growing out of any legal restrictions on an
employer’s right to terminate its employees in any jurisdiction, such as claims
for wrongful or constructive discharge, breach of any express or implied
contract, and/or any claims on any basis whatsoever regarding the undersigned’s
status, pay, position, or title while employed by the Releasees. Excluded from
this Release are claims which cannot be lawfully waived, including the right to
file an administrative charge of discrimination with federal or state agencies.
However, the undersigned is waiving all rights to monetary recovery in
connection with any such charge. The undersigned specifically promises not to
sue the Releasees in any forum for any of the above-mentioned claims.


2. Governing Law. Except to the extent governed by Federal law, the law of the
State of Maryland shall govern this Release without giving effect to its
conflict of law principles. Should a court of competent jurisdiction find that
any provision of this Release is void, voidable, illegal, or unenforceable, no
other provision shall be affected thereby and the balance shall be interpreted
in a manner that gives effect to the intent of the parties. The parties agree
that the normal rule of construction that holds that all ambiguities are
construed against the drafting party will not apply to the interpretation of
this Release.


3. Time to Consider. The undersigned acknowledges that he has been advised that
he has [twenty-one (21)] days from the date of receipt of this Release to
consider all the provisions of the Release and does hereby knowingly and
voluntarily waive said given twenty-one day period. THE UNDERSIGNED FURTHER
ACKNOWLEDGES THAT HE HAS READ THE RELEASE CAREFULLY, HAS BEEN ADVISED BY TARGET
TO, AND HAS IN FACT, CONSULTED AN ATTORNEY, AND FULLY UNDERSTANDS THAT BY
SIGNING BELOW HE IS GIVING UP CERTAIN RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT
A CLAIM AGAINST THE RELEASEES AS DESCRIBED HEREIN. THE UNDERSIGNED ACKNOWLEDGES
THAT HE HAS NOT BEEN FORCED OR PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS
RELEASE AND AGREES TO ALL OF ITS TERMS VOLUNTARILY.
 
 

--------------------------------------------------------------------------------

 


4. Revocation. The undersigned reserves the right to revoke the Release within
seven (7) days from the date of the execution of the Release, with respect to
all claims referred to herein (including, without limitation, any and all claims
arising under ADEA). If the undersigned revokes the Release, Target will not be
obligated to honor its obligations under the CIC Agreement.


5. No Admission. This Release does not constitute an admission of liability or
wrongdoing of any kind by the undersigned.


In witness whereof, the undersigned has executed this Release as of the ___ day
of ____________, 2007.




________________________________
Stuart Hettleman


 

--------------------------------------------------------------------------------

 



